ARNOLD, Chief Judge.
Defendant’s first assignment of error is that he is entitled to a new trial because the State was unable to provide him with the tape recordings introduced into evidence at trial and published to the jury, thereby depriving him of constitutional and statutory rights. Defendant’s assignment of error is not properly before this Court for appellate review. Under North Carolina Rule of Appellate Procedure Rule 10(c)(1) “[a] listing of the assignments of error upon which an appeal is predicated shall be stated at the conclusion of the record on appeal, in short form without argument, and shall be separately numbered.” N.C.R. App. P. Rule 10(c)(1) (1995) (emphasis added). The-scope of review on appeal is limited to those issues presented by assignment of error in the record on appeal. N.C.R. App. P. 10(a) (1995); Koufman v. Koufman, 330 N.C. 93, 408 S.E.2d 729 (1991). “[T]he lack of an exception or assignment of error addressed to the issue attempted to be raised is a fatal defect.” State v. Smith, 50 N.C. App. 188, 190, 272 S.E.2d 621, 623 (1980).
In the instant case, none of defendant’s four assignments of error listed in the record corresponds to the issue which he now raises. Defendant attempted to add an assignment of error corresponding to this issue by a motion to this Court made pursuant to Rule 9(b)(5) of the Rules of Appellate Procedure. The Court denied defendant’s motion. Therefore, because no assignment of error was made, this issue is not properly before this Court for our review.
Defendant’s remaining assignment of error is that the trial court erred in denying his motion to dismiss the charge of conspiracy to commit murder of a witness. To withstand defendant’s motion to dismiss, the State had to show substantial evidence as to each of the essential elements of the crime. State v. Bates, 309 N.C. 528, 308 S.E.2d 258 (1983). The trial court must consider all the evidence in the light most favorable to the State, allowing every reasonable inference to be drawn therefrom. State v. Lowery, 318 N.C. 54, 347 S.E.2d 729 (1986).
The elements of conspiracy to commit murder of a witness are: (1) defendant entered into an agreement with at least one other person; (2) the agreement was to commit murder; (3) defendant and at least one other person intended that the agreement be carried out at the time it was made; (4) the intended murder victim was a witness against defendant; and (5) the intended murder victim was the *595intended victim because of the exercise of his official duties. N.C. Gen. Stat. § 1448.1(b) (1993); see N.C.P.I., Crim. 206.19 (1990); see also State v. Woods, 307 N.C. 213, 297 S.E.2d 574 (1982).
After reviewing the transcript in the present case, we hold that the evidence was sufficient to withstand defendant’s motion. Through the testimony presented on behalf of the State, the evidence was sufficient to show that Larry Stephenson entered into an agreement with defendant to murder witness, Willie Vincent, before defendant’s trial in October of 1991. Stephenson described to Agent Stohlman how and when defendant wanted to “knock off’ the witness, thereby suggesting that he and defendant had previously agreed to commit a murder. Stephenson told defendant that he and “Tee” had been talking about “what we been talking about. We can do it right now, today.” Stephenson further said, “We’ll go on and take care of the job. You can just get the money and pay us Monday,” to which defendant responded, “Alright.” This evidence is sufficient to show a continuing agreement between defendant and Stephenson to have Vincent murdered. Furthermore, the evidence shows that defendant and Stephenson wanted the agreement to be carried out at the time it was made. They made plans to pay “Tee” the following Monday morning and have the witness killed later that day so that “Tee” could disappear by Monday night. Finally, although Willie Vincent was not mentioned by name, several references regarding the witness were made in the taped recordings as evidenced in the transcript. For example, Stephenson told Agent Stohlman, “[T]his guy [defendant] wants us to knock off is going to testify against him.”
Therefore, all elements of conspiracy to commit murder of a witness were substantially supported by the evidence, and the trial court did not err in denying defendant’s motions to dismiss.
No error.
Judges WYNN and JOHN concur.